     Case 1:20-cv-00358-NONE-JLT Document 22 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SHIKEB SADDOZAI,                                Case No. 1:20-cv-00358-NONE-JLT (PC)

12                       Plaintiff,                   ORDER DISCHARGING ORDER TO
                                                      SHOW CAUSE, GRANTING MOTION FOR
13            v.                                      EXTENSION OF TIME, AND DENYING
                                                      MOTION FOR APPOINTMENT OF
14    J. CEBALLOS, et al.,                            COUNSEL

15                       Defendants.                  (Docs. 20, 21)

16

17          On May 10, 2020, the Court issued a screening order directing Plaintiff to file a first

18   amended complaint curing the deficiencies in his pleading. (Doc. 10.) After receiving extensions

19   of time (Docs. 13, 19), Plaintiff failed to file an amended complaint within the time provided.

20   Therefore, the Court issued an order to show cause why this action should not be dismissed for

21   his failure to prosecute. (Doc. 20.)

22          On September 11, 2020, Plaintiff filed a response to the order to show cause, in which he

23   requests an additional extension of time. (Doc. 21.) Good cause appearing, the Court will

24   discharge its order to show cause and grant Plaintiff an extension of time nunc pro tunc.

25          Plaintiff also requests the appointment of counsel. (Doc. 21.) Plaintiff does not have a

26   constitutional right to appointed counsel in this civil action, see Rand v. Rowland, 113 F.3d 1520,

27   1525 (9th Cir. 1997), and the Court cannot require an attorney to represent a party under 28

28   U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296, 304-05 (1989). However, in
     Case 1:20-cv-00358-NONE-JLT Document 22 Filed 10/14/20 Page 2 of 2


 1   “exceptional circumstances,” the Court may request the voluntary assistance of counsel pursuant

 2   to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Given that the Court has no reasonable method of securing and compensating counsel, the

 4   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

 5   whether “exceptional circumstances exist, a district court must evaluate both the likelihood of

 6   success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of

 7   the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 8           In the present case, the Court does not find the requisite exceptional circumstances. Even

 9   if it is assumed that Plaintiff has made serious allegations that, if proven, would entitle him to

10   relief, his case is not extraordinary. The Court is faced with similar cases almost daily.

11           In addition, the Court does not find that Plaintiff is likely to succeed on the merits. As

12   explained in its screening order, Plaintiff does not state a cognizable claim for relief. (Doc. 10 at

13   3.) And, based on a review of the records in this case, the Court does not find that Plaintiff cannot

14   adequately articulate his claims. For the reasons set forth above, the Court ORDERS:

15           1. The Court’s order to show cause (Doc. 20) is DISCHARGED;

16           2. Plaintiff’s request for an extension of time (Doc. 21) is GRANTED;

17           3. Plaintiff shall have 30 days from the date of service of this order to comply with the

18                Court’s screening order (Doc. 10); and,

19           4. Plaintiff’s request for the appointment of counsel (Doc. 21) is DENIED.

20
     IT IS SO ORDERED.
21

22       Dated:     October 13, 2020                             /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         2
